DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 06 August 2020 and 07 May 2021, were filed after the mailing date of the patent application on 06 August 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings, received on 06 August 2020, are acceptable for examination.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (US 20200322932 A1 using the provisional filing date of 18 January 2019 corresponding to U.S. Provisional Application No. 62/619,044; hereinafter referred to as “Kim”).
Regarding Claim 5, Kim discloses a terminal receiving a signal in a wireless communication system, the terminal comprising: 
a transceiver (¶542-546 & Fig. 2, Kim discloses a user equipment (UE) comprising a transmitter 10 and a receiver 20) configured to transmit and receive a signal; and 
a controller (¶542-546 & Fig. 2, Kim discloses the UE further comprises a processor 40) configured to: 
¶427-430 | Application 62/619,044: Pgs. 24-31: §3.1 Initial Signal Transmission and Reception Method & §3.2 PDCCH Monitoring Method, Kim discloses configuring the starting physical resource block  (or resource element) index for an initial signal through higher layer signalling.  Abstract, Kim discloses that the initial signal is used to detect a physical downlink signal transmission at a different monitoring periodicity), 
detect the reference signal on at least one resource element (RE) identified based on the configuration information (¶522 & Fig. 20 (S2020) | Application 62/619,044: Pgs. 24-31: §3.1 Initial Signal Transmission and Reception Method & §3.2 PDCCH Monitoring Method, Kim discloses detecting, through reception by the UE from the BS, an initial signal.  ¶531, Kim discloses that the initial signal may be a demodulation-reference signal (DM-RS)), and 
process a downlink signal received in a control resource set (CORESET) corresponding to the reference signal in case that the reference signal is detected (¶539 & Fig. 20 (S2040)  | Application 62/619,044: Pgs. 24-31: §3.1 Initial Signal Transmission and Reception Method & §3.2 PDCCH Monitoring Method, Kim discloses processing, by decoding the PDCCH received by the UE from the BS.  Kim further discloses that the PDCCH is decoded based upon reception of the DM-RS.  ¶442, Kim further discloses that the initial signal and the PDCCH are within a CORESET).
Regarding Claim 1, Claim 1 is rejected on the same basis as Claim 5.
Regarding Claim 6, Kim discloses the terminal of claim 5.
¶153-155 & Fig. 12  | Application 62/619,044: Pgs. 24-31: §3.1 Initial Signal Transmission and Reception Method & §3.2 PDCCH Monitoring Method, Kim discloses that the DM-RS is frequency multiplexed on different resource elements within a resource block for each symbol of a plurality of symbols) and is received in a bandwidth part (BWP) allocated to the terminal on a frequency axis (¶153-155 & Fig. 12 | Application 62/619,044: Pgs. 24-31: §3.1 Initial Signal Transmission and Reception Method & §3.2 PDCCH Monitoring Method, Kim discloses that the DM-RS is received within a frequency band.  ¶194-195, Kim discloses that the UE may be configured to receive on a downlink (DL) bandwidth part (BWP)).
Regarding Claim 2, Claim 2 is rejected on the same basis as Claim 6.
Regarding Claim 7, Kim discloses the terminal of claim 5.
Kim further discloses the reference signal is time duplex multiplexed (TDMed) with the CORESET in one of a plurality of subcarriers corresponding to the CORESET (¶156-162 & Fig. 13 & Fig. 12  | Application 62/619,044: Pgs. 24-31: §3.1 Initial Signal Transmission and Reception Method & §3.2 PDCCH Monitoring Method, Kim discloses that Physical Broadcast Channel (PBCH) containing the DM-RS is time-division multiplexed along a frequency axis spanning 12 resource blocks (RB).  Fig. 12, Kim discloses that the PBCH is multiplexed, in symbols, by interleaving an NR-PSS, NR-PBCH, NR-SSS, and NR-PBCH on 12 RBs).
Regarding Claim 3, Claim 3 is rejected on the same basis as Claim 7.
Regarding Claim 8, Kim discloses the terminal of claim 5.
¶427-430 | Application 62/619,044: Pgs. 24-31: §3.1 Initial Signal Transmission and Reception Method & §3.2 PDCCH Monitoring Method, Kim discloses configuring the starting physical resource block  (or resource element) index for an initial signal through higher layer signaling), a distance on the frequency axis between reference signals, a cycle on the time axis where the reference signal is received, and a value for generating the reference signal, and in case that the reference signal is not detected, the terminal operates in a sleep mode or operates according to a downlink signal received in a previous symbol.
Regarding Claim 4, Claim 4 is rejected on the same basis as Claim 8.
Regarding Claim 12, Kim discloses the base station transmitting a signal in a wireless communication system, the base station comprising: 
a transceiver (¶542-546 & Fig. 22, Kim discloses a base station (BS) comprising a transmitter 110 and a receiver 120) configured to transmit and receive a signal; and 
a controller (¶542-546 & Fig. 22, Kim discloses the BS further comprises a processor 140) configured to: 
transmit configuration information related to a reference signal for determining whether a downlink transmission exists  in an unlicensed band to a terminal (¶427-430 | Application 62/619,044: Pgs. 24-31: §3.1 Initial Signal Transmission and Reception Method & §3.2 PDCCH Monitoring Method, Kim discloses transmitting, by the BS to the UE, the starting physical resource block  (or resource element) index for an initial signal by higher layer signalling.  Abstract, Kim discloses that the initial signal is used to detect a physical downlink signal transmission at a different monitoring periodicity in an unlicensed spectrum), and 
transmit the reference signal to the terminal on at least one resource element (RE) identified based on the configuration information (¶522 & Fig. 20 (S2020) | Application 62/619,044: Pgs. 24-31: §3.1 Initial Signal Transmission and Reception Method & §3.2 PDCCH Monitoring Method, Kim discloses transmitting, by the BS to the UE, an initial signal.  ¶531, Kim discloses that the initial signal may be a demodulation-reference signal (DM-RS)), wherein a downlink signal transmitted in a control resource set (CORESET) corresponding to the reference signal is processed by the terminal (¶539 & Fig. 20 (S2040)  | Application 62/619,044: Pgs. 24-31: §3.1 Initial Signal Transmission and Reception Method & §3.2 PDCCH Monitoring Method, Kim discloses that the initial signal is processing, by decoding the PDCCH received by the UE from the BS.  Kim further discloses that the PDCCH is decoded based upon reception of the DM-RS.  ¶442, Kim further discloses that the initial signal and the PDCCH are within a CORESET).
Regarding Claim 9, Claim 9 is rejected on the same basis as Claim 12.
Regarding Claim 13, Kim discloses the base station of claim 12.
Kim further discloses the reference signal is frequency duplex multiplexed (FDMed) with a first symbol of the one or more symbols corresponding to the CORESET (¶153-155 & Fig. 12  | Application 62/619,044: Pgs. 24-31: §3.1 Initial Signal Transmission and Reception Method & §3.2 PDCCH Monitoring Method, Kim discloses that the DM-RS is frequency multiplexed on different resource elements within a resource block for each symbol of a plurality of symbols), and is transmitted in a bandwidth part (BWP) allocated to the terminal on a ¶153-155 & Fig. 12  | Application 62/619,044: Pgs. 24-31: §3.1 Initial Signal Transmission and Reception Method & §3.2 PDCCH Monitoring Method, Kim discloses that the DM-RS is received within a frequency band.  ¶194-195, Kim discloses that the UE may be configured to receive on a downlink (DL) bandwidth part (BWP)).
Regarding Claim 10, Claim 10 is rejected on the same basis as Claim 13.
Regarding Claim 14, Kim discloses the base station of claim 12.
Kim further discloses the reference signal is time duplex multiplexed (TDMed) with the CORESET in one of a plurality of subcarriers corresponding to the CORESET (¶156-162 & Fig. 13 & Fig. 12 | Application 62/619,044: Pgs. 24-31: §3.1 Initial Signal Transmission and Reception Method & §3.2 PDCCH Monitoring Method, Kim discloses that Physical Broadcast Channel (PBCH) containing the DM-RS is time-division multiplexed along a frequency axis spanning 12 resource blocks (RB).  Fig. 12, Kim discloses that the PBCH is multiplexed, in symbols, by interleaving an NR-PSS, NR-PBCH, NR-SSS, and NR-PBCH on 12 RBs).
Regarding Claim 15, Kim discloses the base station of claim 12.
Kim further discloses the configuration information includes information on at least one of a position on a frequency axis where the reference signal is transmitted (¶427-430 | Application 62/619,044: Pgs. 24-31: §3.1 Initial Signal Transmission and Reception Method & §3.2 PDCCH Monitoring Method, Kim discloses configuring the starting physical resource block  (or resource element) index for an initial signal through higher layer signalling), a distance on the frequency axis between reference signals, a cycle on the time axis where the reference signal is transmitted, and a value for generating the reference signal, and in case that 
Regarding Claim 11, Claim 11 is rejected on the same basis as Claim 14 and Claim 15.

Internet Communication
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NOWLIN whose telephone number is (313)446-6544. The examiner can normally be reached M-F 12:00PM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC NOWLIN/Examiner, Art Unit 2474